        Case 4:21-cr-00006 Document 1 Filed on 01/06/21 in TXSD Page 1 of 4
                                                                                   United States Courts
           Sealed                                                                Southern District of Texas
                                                                                          FILED
Public and unofficial staff access
     to this instrument are                                                         January 06, 2021
   prohibited by court order
                                                                              Nathan Ochsner, Clerk of Court
                              UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

UNITED STATES OF AMERICA                               §
                                                       §
v.                                                     §    CASE NO.            4:21cr06
                                                       §
JOHN DOE 1 aka USER “`Mark”                            §
JOHN DOE 2 aka USER “Junior57MI”                       §    UNDER SEAL

                                   CRIMINAL INDICTMENT


THE GRAND JURY CHARGES THAT:

                                         INTRODUCTION

       At all times material to this Indictment:

1.     The term “minor” is defined, pursuant to Title 18, United States Code, Section 2256(1), as

“any person under the age of eighteen years.”

2.     The term “child pornography,” for purposes of this Indictment, is defined, pursuant to Title 18,

United States Code, Section 2256(8)(A), as:

       “any visual depiction, including any photograph, film, video, picture, or computer or
       computer-generated image or picture, whether made or produced by electronic, mechanical, or
       other means, of sexually explicit conduct, where -

       (A) the production of such visual depiction involves the use of a minor engaged in sexually
           explicit conduct. “

3.     The term “sexually explicit conduct” is defined, pursuant to Title 18, United States Code,

Section 2256(2)(A), as any:

       “actual or simulated -
               (i)     sexual intercourse, including genital [to] genital, oral [to] genital, anal [to]
               genital, or oral [to] anal, whether between persons of the same or opposite sex; [or]



                                                   1
         Case 4:21-cr-00006 Document 1 Filed on 01/06/21 in TXSD Page 2 of 4




               (ii)       bestiality; [or]
               (iii)      masturbation; [or]
               (iv)       sadistic or masochistic abuse; or
               (v)        [the] lascivious exhibition of the genitals, or pubic area of any person.”

4.     The term “computer” is defined, pursuant to Title 18, United States Code, Sections 2256(6)

and 1030(e)(1), as any:

       “electronic, magnetic, optical, electrochemical, or other high speed data processing device
       performing logical, arithmetic, or storage functions, and includes any data storage facility or
       communications facility directly related to or operating in conjunction with such device, but
       such term does not include an automated typewriter or typesetter, a portable hand held
       calculator or other similar device.”

5.     The term “visual depiction” is defined, pursuant to Title 18, United States Code, Section

2256(5), as including, but is not limited to, any:

       “undeveloped film and videotape, and data stored on computer disk or by electronic means
       which is capable of conversion into a visual image.”


                                            COUNT ONE
                       (Conspiracy to Receive and Distribute Child Pornography)

       From a date unknown to the Grand Jury but beginning no later than on or about July 27, 2018,

through at least on or about December 28, 2020, within the Southern District of Texas and elsewhere,

                                  JOHN DOE 1 aka USER “`Mark”
                                               and
                                JOHN DOE 2 aka USER “Junior57MI” ,

defendants herein, and others known and unknown to the Grand Jury, did knowingly conspire with

each other, and with others known and unknown to the Grand Jury, to receive and distribute: (1) any

child pornography using any means and facility of interstate and foreign commerce and that has been

mailed, and has been shipped and transported in and affecting interstate and foreign commerce by any



                                                      2
        Case 4:21-cr-00006 Document 1 Filed on 01/06/21 in TXSD Page 3 of 4




means, including by computer; and (2) any material that contains child pornography using any means

and facility of interstate and foreign commerce and that has been mailed, and has been shipped and

transported in and affecting interstate and foreign commerce by any means, including by computer.

       In violation of Title 18, United States Code, Section 2252A(a)(2) and Section

2252A(b)(1).



                                         COUNT TWO
                          (Conspiracy to Advertise Child Pornography)

       From a date unknown to the Grand Jury but beginning no later than on or about July 27, 2018,

through at least on or about December 28, 2020, within the Southern District of Texas and elsewhere,

                              JOHN DOE 1 aka USER “`Mark”
                                           and
                            JOHN DOE 2 aka USER “Junior57MI” ,

defendants herein, and others known and unknown to the Grand Jury, did knowingly conspire with

each other, and with others known and unknown to the Grand Jury, to make, print and publish, and

cause to be made, printed and published, any notice and advertisement seeking and offering to receive,

exchange, buy, produce, display, distribute and reproduce, any visual depiction, the production of

which visual depiction involved the use of a minor engaging in sexually explicit conduct and such

visual depiction was of such conduct; knowing and having reason to know that such notice and

advertisement would be transported using any means and facility of interstate and foreign commerce

and in and affecting interstate and foreign commerce by any means, including by computer, and such

notice and advertisement was transported using any means and facility of interstate and foreign




                                                  3
        Case 4:21-cr-00006 Document 1 Filed on 01/06/21 in TXSD Page 4 of 4




commerce and in and affecting interstate and foreign commerce by any means, including by computer.

       In violation of Title 18, United States Code, Section 2251(d) and (e).




                                                          A True Bill:

                                                             Original Signature on File
                                                          __________________________
                                                          Grand Jury Foreperson



       RYAN K. PATRICK
       United States Attorney


By:    ___________________________
       Kimberly Ann Leo
       Assistant United States Attorney
       713-567-9465




                                                4
